Exhibit 10.1

 

 

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS is made and
entered into as of this 3rd day of December, 2004, by and between INDUSTRIAL
DEVELOPMENTS INTERNATIONAL, INC., a Delaware corporation (“Seller”), and COST
PLUS, INC., a California corporation, or its nominee (“Buyer”).

 

W I T N E S S E T H T H A T :

 

WHEREAS, Buyer wishes to purchase, and Seller wishes to sell, the Property (as
hereinafter defined), but only upon the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00), the Earnest Money, the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:

 

Section 1. Definitions and Exhibits.

 

1.1 Definitions. For purposes of this Agreement, each of the following terms,
when used herein with an initial capital letter, shall have the meaning ascribed
to it as follows:

 

Agreement. This Purchase and Sale Agreement and Joint Escrow Instructions.

 

Broker. Lee & Associates – Central Valley, Inc.

 

Building. The warehouse building containing approximately 513,778 square feet,
which is located on the Land and known locally as 3610 Airport Way, Stockton,
California.

 

Closing. The closing and consummation of the purchase and sale of the Property
pursuant hereto, including, without limitation, the recording of the Deed in the
records of Sacramento County, California.

 

Closing Date. The date on which the Closing occurs as provided in Section 11.1
hereof.

 

Confidential Information. The confidential information described in Section 6.4
hereof.

 

1



--------------------------------------------------------------------------------

Contract Date. The date upon which this Agreement shall be deemed effective,
which shall be the date on which each of Seller and Buyer has executed this
Agreement and each of them has received a counterpart executed by the other,
which date shall be inserted in the blank first above written.

 

Deed. The Grant Deed to be executed by Seller in the form attached hereto as
Exhibit D.

 

Earnest Money. The amount deposited by Buyer in escrow with Escrow Agent as
earnest money pursuant to the terms and conditions of Section 3, together with
any interest earned thereon (which shall follow principal).

 

Environmental Matter. Any matter or circumstance related in any manner
whatsoever to (i) the disposal or release of solid, liquid or gaseous waste into
the environment, (ii) the treatment, storage, disposal or other handling of any
Hazardous Materials, (iii) the placement of structures or materials into waters
of the United States, (iv) above-ground or underground storage tanks used for
the storage of petroleum, petroleum products, or Hazardous Materials, (v) the
presence of any Hazardous Materials, including, but not limited to, asbestos, in
any building, structure or workplace, which matter or circumstance exists at the
Property on or before the Closing Date.

 

Escrow. As defined in Section 3.2

 

Escrow Agent. FIDELITY NATIONAL TITLE INSURANCE COMPANY OF NEW YORK acting as
Escrow Agent pursuant to the terms and conditions of the Escrow Agreement and
Section 3 hereof.

 

Escrow Agreement. That certain Escrow Agreement of even date herewith among
Seller, Buyer and Escrow Agent referred to in Section 3 hereof and attached
hereto as Exhibit A and by this reference made a part hereof.

 

Governmental Requirements. Laws, rules and regulations of federal, state and
local governmental authorities having jurisdiction over the Property.

 

Hazardous Materials. As defined in Section 6.3.

 

Improved Land. All that tract or parcel of land described or depicted on Exhibit
B-1 attached hereto and by this reference made a part hereof, containing
approximately 24.01 acres. The Improvements are located on the Improved Land.

 

Improvements. The Building and any other buildings, structures and improvements
located upon the Land.

 

Inspection Date. The Inspection Date set forth in Section 6.6 hereof.

 

2



--------------------------------------------------------------------------------

Intangible Interests. To the extent transferable, all intangible personal
property, if any, owned by Seller and used in the operation of, located at, or
associated exclusively with the Property (but expressly excluding any rights in
the name “Industrial Developments International, Inc.”), including without
limitation transferable permits, licenses, entitlements, certificates,
approvals, and consents granted or issued by any governmental or
quasi-governmental agency; all warranties and guarantees, if any, by third
parties covering the Property and the Improvements, including without limitation
all warranties and guarantees by architects, contractors, subcontractors,
engineers, and/or vendors.

 

Land. Collectively, the Improved Land and the Unimproved Land, which constitute
Parcel 1 as depicted on Parcel Map filed in Book 22 of Parcel Maps, at page 145,
Records of San Joaquin County, California. The legal description of the Land
contained in the Deed will be a reference to such Parcel 1 in said Records.

 

Permitted Title Exceptions. Those matters identified on Exhibit C attached
hereto and by this reference made a part hereof and, to the extent not included
therein, current and future property taxes and assessments not yet due and
payable, any zoning laws and ordinances, any existing general utility easements
serving the Property and any other rights or interests recorded in the public
records where the Land is located.

 

Plans. As defined in Section 6.4(a).

 

Property. All of Seller’s right, title and interest in, to and under the
following property:

 

 

(i) The Unimproved Land;

 

(ii) The Improved Land;

 

(iii) The Improvements;

 

(iv) The Intangible Interests; and

 

(v) All rights of way or use, licenses, tenements, hereditaments, appurtenances
and easements now or hereafter belonging or pertaining to any of the foregoing,
except those, if any, hereinafter reserved to Seller.

 

Proration Date. The effective date of the prorations provided in Section 4.2
hereof, which is 11:59 p.m. on the eve of the Closing Date.

 

Purchase Price. The purchase price for the Property described in Section 4.1.

 

Seller Related Parties. As defined in Section 18.13.

 

Square Footage of the Unimproved Land. As defined in Section 4.1.1.

 

3



--------------------------------------------------------------------------------

Survey. The survey of the Land described in Section 6.7 hereof.

 

Title Commitment. As defined in Section 5.

 

Title Insurer. Fidelity National Title Insurance Company of New York.

 

Unimproved Land. All those tracts or parcels of land described in Exhibit B-2
attached hereto and by this reference made a part hereof, containing
approximately 55.34 acres.

 

1.2 Exhibits. Attached hereto and forming an integral part of this Agreement are
the following exhibits, all of which are incorporated into this Agreement as
fully as if the contents thereof were set out in full herein at each point of
reference thereto:

 

Exhibit A - Escrow Agreement

 

Exhibit B-1 - Description of Improved Land

 

Exhibit B-2- Description of Unimproved Land

 

Exhibit C - Permitted Title Exceptions

 

Exhibit D - Form of Grant Deed

 

Exhibit E - Non-Foreign Certificate

 

Exhibit F- General Assignment

 

Exhibit G- Description of Plans

 

Section 2. Purchase and Sale Agreement. Subject to and in accordance with the
terms and provisions hereof, Seller agrees to sell and Buyer agrees to purchase
the Property.

 

Section 3. Deposit; Opening of Escrow.

 

3.1 Earnest Money. Buyer shall deposit into Escrow the sum of TWO HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($250,000.00) (“Initial Earnest Money”) within three
(3) business days after the date on which this Agreement has been fully executed
and delivered by both Buyer and Seller. The Initial Earnest Money, the
Additional Earnest Money (as hereinafter defined) and all interest accruing on
such deposits is hereinafter referred to collectively as the “Earnest Money”.
Unless this Agreement terminates pursuant to Section 6.6, Buyer shall, not later
than the Inspection Date, deposit into Escrow the sum of TWO HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($250,000.00) (“Additional Earnest Money”), which
will automatically become part of the Earnest Money for all purposes under this
Agreement. If Buyer pays either or both of the Extension Fees (as defined in
Section 6.6.1), the

 

4



--------------------------------------------------------------------------------

Extension Fees will be held by Escrow Agent, but will not, as provided in
Section 6.6.1, be part of the Earnest Money and will not be refundable to Buyer
except in the event of default by Seller under this Agreement. The Escrow Agent
shall invest the Earnest Money (and, if received, the Extension Fees) in an
interest bearing account of an FDIC-insured bank and shall be held by Escrow
Agent in the Escrow (as defined in Section 3.2) until applied at Closing in
accordance with this Agreement or until the Earnest Money (or the Extension
Fees, if applicable) is otherwise disbursed in accordance with this Agreement.
The Earnest Money shall be retained or refunded, as the case may be, in
accordance with the terms of this Agreement and, except if Buyer defaults on its
obligations under this Agreement resulting in termination of this Agreement by
Seller, shall be applied as a credit against the Purchase Price at Closing. The
Extension Fees will either be credited against the Purchase Price at Closing or
disbursed to Seller as consideration for extension of the Inspection Date, as
provided in Section 6.6.1 (or refunded to Buyer in the event of default by
Seller under this Agreement resulting in termination of this Agreement by
Buyer). Seller and Buyer agree to sign all forms required by Escrow Agent for
the holding and investing of the Earnest Money, such as IRS and bank account
forms, and for such purposes the Earnest Money shall be considered the property
of Buyer until such time as Escrow Agent disburses the Earnest Money to either
Seller or Buyer pursuant to this Agreement. The preceding sentence shall not
change in any way the other provisions in this Agreement concerning the holding
and disbursing of the Earnest Money.

 

3.2 Escrow. Concurrently with the execution of this Agreement, Buyer and Seller
shall open an escrow (“Escrow”) with Escrow Agent, whose address is: Two Parkway
Center, 1800 Parkway Place, Suite 700, Marietta, Georgia 30067, Attention: Ms.
Sally French Tyler, Telephone: (770) 850-9600, Facsimile: (770) 850-8222, email:
sftyler@fnf.com.

 

3.3 Escrow Instructions. The terms and conditions set forth in this Agreement
shall constitute both an agreement between Seller and Buyer and escrow
instructions for the Escrow Agent. If there is any conflict or inconsistency
between this Agreement and any separate or additional escrow instructions
required by Escrow Agent (“Additional Instructions”), this Agreement shall
prevail and govern and the Additional Instructions shall so provide. The
Additional Instructions shall not modify or amend the provisions of this
Agreement unless otherwise expressly set forth by mutual written consent of
Buyer and Seller. As used in this Agreement, “Opening of Escrow” means delivery
of fully executed copies, or counterparts, of this Agreement and any Additional
Instructions to Escrow Agent, along with the Earnest Money, and Escrow shall be
deemed opened by Escrow Agent as of the date of delivery to Escrow Agent of all
such documents and funds. Escrow Agent shall deliver written notice to the
Parties specifying the date upon which Escrow opened hereunder.

 

Section 4. Purchase Price.

 

5



--------------------------------------------------------------------------------

4.1 Purchase Price. The purchase price (the “Purchase Price”) for the Property
shall be TWENTY FIVE MILLION SEVENTY THREE THOUSAND EIGHT HUNDRED EIGHT AND
60/100 DOLLARS ($25,073,808.60), which is comprised of the following two (2)
components:

 

(a) The value of the Unimproved Land, calculated at the rate of TWO AND 75/100
DOLLARS ($2.75) per square foot, based on 2,410,610.4 square feet (55.34 acres x
43,560 square feet per acre), or SIX MILLION SIX HUNDRED TWENTY NINE THOUSAND
ONE HUNDRED SEVENTY EIGHT AND 60/100 DOLLARS ($6,629,178.60) (the “Unimproved
Land Component”); provided, however, that the Unimproved Land Component is
subject to adjustment in accordance with Section 4.1.1; and

 

(b) The value of the Improved Land and the Improvements, which is hereby
conclusively established to be EIGHTEEN MILLION FOUR HUNDRED FORTY FOUR THOUSAND
SIX HUNDRED THIRTY AND NO/100 DOLLARS ($18,444,630.00).

 

The Purchase Price, as adjusted pursuant to Section 4.1.1 and by the prorations
provided in Section 4.2 and as reduced by the Earnest Money and the Extension
Fees, which, unless otherwise disbursed hereunder, shall be disbursed by Escrow
Agent at the Closing to Seller as a portion of the Purchase Price, shall be paid
by Buyer to Seller at the Closing in United States dollars, by Federal Reserve
System wire transfer or other immediately available funds acceptable to Seller.

 

4.1.1 As required by Section 6.7, the Survey delivered by Buyer to Seller will
specify the Square Footage of the Unimproved Land, as determined by the surveyor
preparing the Survey. The determination of the Square Footage of the Unimproved
Land in the Survey will be subject to the approval of Seller, not to be
unreasonably withheld, delayed or conditioned. Seller will not withhold such
approval if the Survey shows that the Square Footage of the Unimproved Land is
not less than 2,411,659.60 square feet (“Minimum Square Footage”). If the Survey
shows that the Square Footage of the Unimproved Land is less than the Minimum
Square Footage, Seller will have the right either to accept the Survey or give
written notice to Buyer within ten (10) calendar days after receipt of the
Survey that Seller will cause a second survey (“Second Survey”) of the
Unimproved Land to be performed at the expense of Seller. If Seller elects to
obtain the Second Survey, Seller will, within five (5) days after giving the
written notice to Buyer, order another survey to be performed of the Unimproved
Land, which must meet the requirements of Section 6.7. Seller will pay the cost
of the Second Survey. Within thirty (30) calendar days after giving notice to
Buyer that Seller is obtaining the Second Survey, Seller must either submit the
proposed Second Survey to Buyer, and request Buyer’s approval thereof, or give
Buyer written notice that Seller has determined that the Survey is acceptable to
Seller. If Seller requests approval by Buyer of a Second Survey, Buyer will have
the right, for a period of ten (10) calendar days after receipt thereof, either
to approve the Second Survey (which will constitute approval of the calculation
of the Square Footage of the Unimproved Land as specified thereon) or to give
notice to Seller that Buyer is unwilling to accept the Second Survey. If Buyer
is unwilling to accept the Second Survey, then each of Seller and Buyer will,
within five (5) calendar days after rejection by Buyer of the Second Survey,
request their respective surveyors to designate a third surveyor, who will
prepare a third survey (“Third Survey”) of the Unimproved Land, which must meet
the requirements of Section 6.7. If the two surveyors are unable or unwilling
during the five (5) calendar day period to select a third surveyor to perform
the Third Survey, Seller shall, within five (5) additional days, submit a
request to the American Arbitration Association to select the third surveyor as
promptly as practicable. The third surveyor will be instructed to complete the
Third Survey within thirty (30) calendar days after

 

6



--------------------------------------------------------------------------------

being selected. Seller and Buyer will share equally the cost of the Third
Survey. After the Third Survey is completed, the Square Footage of the
Unimproved Land will be the average of the square footage determined by the
Third Survey with whichever of the Survey or the Second Survey was closest to
the calculation of calculation of square footage in the Third Survey. The term
“Square Footage of the Unimproved Land”, as used in this Agreement, shall mean
the square footage of the Unimproved Land as determined in accordance with this
Section 4.1.1. If the Square Footage of the Unimproved Land is more or less than
2,413,659.60 square feet, the Unimproved Land Component of the Purchase Price
will be calculated by multiplying the Square Footage of the Unimproved Land
times $2.75 per square foot.

 

4.2 Prorations. The following items shall be prorated between Seller and Buyer
as of the Proration Date, and prorations favoring Buyer, to the extent
determinable as of the Proration Date, shall reduce the Purchase Price payable
by Buyer at the Closing, and such prorations favoring Seller, to the extent
determinable as of the Proration Date, shall increase the Purchase Price payable
by Buyer at the Closing:

 

4.2.1 State, county and local property taxes and assessments of every nature
(including, without limitation, payments for Mello Roos bonds and Community
Facilities District assessments) for the year or tax period of Closing. If the
actual tax bills have not been issued, then such proration shall be based on
such taxes for the prior year or tax period. After the tax bills for the year or
tax period of Closing are received by either Buyer or Seller, Buyer and Seller
shall adjust such proration, and any amount then owing shall be paid within
twenty (20) days of demand by the party entitled thereto.

 

4.2.2 Sanitary sewer taxes, assessments and utility charges, if any.

 

4.2.4 Operating expenses of the Property, if any.

 

4.2.3 If the parties make any errors in the closing prorations or if they
subsequently determine that any dollar amount prorated to be incorrect, each
agrees, upon notice from the other within two (2) years after the Closing, to
make any adjustment necessary to correct the error, including payment of any
amount to the other then determined to be owing.

 

Buyer and Seller shall promptly pay to the other party any amount due to the
other party as a result of any proration required under this Section 4.2. All
amounts due hereunder shall be payable no later than twenty (20) days after
demand by the payee, and, if such payments duly owing are not then timely paid,
then all such amounts shall bear interest at a rate equal to ten percent (10%)
per annum until such time as all such amounts are paid in full. The terms and
conditions set forth in this Section 4.2 shall expressly survive the Closing
hereunder only for the period of time necessary to achieve final prorations of
all amounts due and owing hereunder but in any event no later than two (2) years
after the Closing.

 

Section 5. Title to the Property. Seller shall convey good and insurable title
to the Land and the Improvements to Buyer in the form of the Deed, which shall
expressly be made subject to the Permitted Title Exceptions. Within ten (10)
business days after the Contract Date, Seller will deliver to Buyer an owner’s
title insurance commitment issued by the Title

 

7



--------------------------------------------------------------------------------

Insurer on the current ALTA Extended Coverage form, in the amount of the
Purchase Price and naming Buyer as the proposed insured (the “Title
Commitment”), together with legible photocopies of all documents shown in the
Title Commitment as exceptions to the title to the Property. Buyer shall have
ten (10) calendar days after receipt of the Title Commitment and legible copies
of all exceptions to give written notice to Seller of any objections which Buyer
may have to the title to the Property. If Buyer fails to give any notice to
Seller by such date, Buyer shall be deemed to have waived such right to object
to any title exceptions or defects. If Buyer does give Seller timely notice of
objection to any other title exceptions or defects, Seller shall then have the
right, but not the obligation, for a period of ten (10) days after such notice,
to reasonably cure or satisfy such objection. If such objection is not so timely
and reasonably cured, then Buyer shall, within ten (10) calendar days
thereafter, elect, by written notice given to Seller on or before such tenth
(10th) day, either to (a) terminate this Agreement, in which case the Earnest
Money shall be returned to Buyer by Escrow Agent, and the parties shall have no
further rights or obligations hereunder, except for those which expressly
survive any such termination, or (b) waive its objections hereunder and proceed
with the transaction pursuant to the remaining terms and conditions of this
Agreement. If Buyer fails to give Seller notice of its election by such time, it
shall be deemed to have elected the option contained in subparagraph (b) above.
If Seller does so reasonably cure or satisfy such objection, then this Agreement
shall continue in full force and effect. Buyer shall have the right at any time
to waive any objections that it may have made and, thereby, to preserve this
Agreement in full force and effect.

 

Section 6. Limitation on Warranties and Buyer’s Inspection.

 

6.1 Disclaimer of Representations and Warranties by Seller. BUYER HEREBY
ACKNOWLEDGES AND AGREES THAT THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE
MADE ON AN “AS IS, WHERE IS” BASIS AND THAT EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS AGREEMENT, SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES
OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR
WRITTEN, PAST, PRESENT, FUTURE OR OTHERWISE, OF, AS TO, CONCERNING OR WITH
RESPECT TO, THE PROPERTY, INCLUDING, WITHOUT LIMITATION, (i) ENVIRONMENTAL
MATTERS RELATING TO THE PROPERTY OR ANY PORTION THEREOF, (ii) GEOLOGICAL
CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS,
WATER TABLE CONDITIONS, UNDERGROUND WATER RESERVOIRS, AND LIMITATIONS REGARDING
THE WITHDRAWAL OF WATER AND FAULTING, (iii) WHETHER OR NOT AND TO THE EXTENT TO
WHICH THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (iv) DRAINAGE ISSUES, CONDITIONS OR PROBLEMS, (v) SOIL CONDITIONS,
INCLUDING THE EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR
CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF
ANY UNDERSHORING, (vi) THE ZONING OR OTHER LAND USE RESTRICTIONS TO

 

8



--------------------------------------------------------------------------------

WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (vii) THE AVAILABILITY
OF ANY UTILITIES TO THE PROPERTY OR ANY PORTION THEREOF INCLUDING, WITHOUT
LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC SERVICE, (viii) USAGES OF ADJOINING
PROPERTY, (ix) ACCESS TO THE PROPERTY OR ANY PORTION THEREOF, (x) THE VALUE,
COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN,
QUALITY, DESCRIPTION, DURABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR
PHYSICAL OR FINANCIAL CONDITION OF, THE PROPERTY, OR ANY PORTION THEREOF, OR ANY
INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS, OR CLAIMS ON OR
AFFECTING, OR PERTAINING TO, THE PROPERTY OR ANY PART THEREOF, (xi) THE PRESENCE
OF HAZARDOUS MATERIALS (AS MORE FULLY DESCRIBED IN SECTION 6.3 BELOW) IN OR ON,
UNDER OR IN THE VICINITY OF THE PROPERTY, (xii) THE CONDITION OR USE OF THE
PROPERTY OR COMPLIANCE OF THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE
FEDERAL, STATE OR LOCAL ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE
OR ZONING ORDINANCES, CODES OR OTHER SIMILAR LAWS, (xiii) THE EXISTENCE OR
NON-EXISTENCE OF UNDERGROUND STORAGE TANKS, (xiv) ANY OTHER MATTER AFFECTING THE
STABILITY OR INTEGRITY OF THE LAND OR IMPROVEMENTS, (xv) THE POTENTIAL FOR
FURTHER DEVELOPMENT OF THE PROPERTY, (xvi) THE EXISTENCE OF VESTED LAND USE,
ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, AND (xvii) THE
MERCHANTABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR
PURPOSE (BUYER AFFIRMING THAT BUYER HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT
TO SELECT OR FURNISH THE PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT SELLER
MAKES NO WARRANTY THAT THE PROPERTY IS FIT FOR ANY PARTICULAR PURPOSE).

 

6.2 Inspection by Buyer. Buyer acknowledges that it will complete all physical
and financial examinations relating to the acquisition of the Property hereunder
and will acquire the same solely on the basis of such examinations, any
representations and warranties provided by Seller in this Agreement and the
title insurance protection afforded by the owner’s title insurance policy to be
issued pursuant to the Title Commitment and not on any other information
provided or to be provided by Seller. Except as expressly set forth in this
Agreement, Seller makes no representation or warranty as to the truth, accuracy
or completeness of any materials, data or information delivered by Seller to
Buyer in connection with the transaction contemplated by this Agreement. Buyer
acknowledges and agrees that all materials, data and information delivered or
made available by Seller to Buyer in connection with the transaction
contemplated by this Agreement are provided to Buyer as a convenience only and
that any reliance on or use of such materials, data or information by Buyer
shall be at the sole risk of Buyer, except as otherwise expressly stated herein.
Without limiting the generality of the foregoing provisions, Buyer acknowledges
and agrees that (a) any environmental or other report with respect to the
Property which is delivered or made available by Seller to Buyer shall be for
general informational purposes only, (b) Buyer shall not have any right to rely
on any such report delivered or made available by Seller to Buyer, but rather
will rely on its own inspections and

 

9



--------------------------------------------------------------------------------

investigations of the Property and any reports commissioned by Buyer with
respect thereto, and (c) neither Seller, any affiliate of Seller, nor the person
or entity which prepared any such report delivered or made available by Seller
to Buyer shall have any liability to Buyer for any inaccuracy in or omission
from any such report. Buyer further acknowledges and agrees that any information
provided or to be provided with respect to the Property including, without
limitation, any due diligence materials, was obtained from a variety of sources
and that, except for the representations and warranties contained in this
Agreement, Seller has not made any independent investigation or verification of
such information and makes no representations as to the accuracy or completeness
of such information. Seller shall not be liable for any failure to investigate
the Property nor shall Seller be bound in any manner by any verbal or written
statements, representations, appraisals, environmental assessment reports, or
other information pertaining to the Property or the operation thereof, furnished
by Seller or by any real estate broker, attorney, agent, representative,
employee, servant or other person acting on Seller’s behalf, except as expressly
set forth herein. It is expressly understood and agreed that the amount of the
Purchase Price reflects, and the Property is being sold by Seller and purchased
by Buyer subject to, the foregoing disclaimers, which shall survive Closing.

 

6.3 Waiver and Release by Buyer. Buyer, for itself and any entity affiliated
with Buyer, waives and releases Seller, the Seller Related Parties and their
respective employees, agents, officers, trustees, directors and shareholders
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses of whatever kind or nature, known or
unknown, existing and future, contingent or otherwise (including any action or
proceeding, brought or threatened, or ordered by any appropriate governmental
entity) made, incurred, or suffered by Buyer or any entity affiliated with Buyer
relating to the presence, misuse, use, disposal, release or threatened release
of any hazardous or toxic materials, chemicals or wastes at the Property and any
liability or claim related to the Property arising under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, and the Toxic Substance Control Act, all as amended, or any other
cause of action based on any other state, local, or federal environmental law,
rule or regulation; provided, however, the foregoing waiver and release shall
not apply to (i) the release by Seller of Hazardous Materials at or affecting
the Property or violations by Seller of environmental laws to the extent
affecting the Property or (ii) violations of environmental laws within the
actual knowledge of Seller and not disclosed to Buyer prior to Closing. As used
herein, “Hazardous Materials” shall mean substances which are designated,
defined or classified as a hazardous substance, hazardous material or
contaminant under applicable environmental laws currently in effect as of the
Contract Date. Buyer acknowledges that unknown and unsuspected Hazardous
Materials may hereafter be discovered on or about the Property, and Buyer
knowingly releases Seller and the Seller Related Parties from any and all
liability related thereto (except as provided above). Buyer hereby agrees,
represents and warrants that the matters released herein are not limited to
matters which are known, disclosed, suspected or foreseeable.

 

   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Seller’s Initials   Buyer’s Initials

 

The provisions of this Section 6.3 shall survive indefinitely any Closing or
termination of this Agreement and shall not be merged into the Closing
Documents.

 

10



--------------------------------------------------------------------------------

6.4 Physical and Document Inspection. Prior to execution and delivery of this
Agreement, Seller has delivered to Buyer complete copies of each of the
following documents related to the Property that it has in its possession, but
specifically excluding (i) those portions of the listed documents which would
disclose Seller’s cost of acquisition of the Land, or cost of construction of
the Improvements and related soft costs, (ii) any reports, presentations,
summaries and the like prepared for Seller’s Board of Directors in connection
with its consideration of the acquisition of the Land, construction of the
Improvements or sale of the Property, (iii) any proposals, letters of intent,
draft contracts or the like prepared by or for other prospective purchasers of
the Property or any part thereof and (iv) any information which is the subject
of a confidentiality agreement between Seller and a third party (the items
described in clauses (i), (ii) (iii) and (iv) being collectively referred to as
the “Confidential Information”):

 

(a) All surveys of the Property and a set of plans and specifications
(collectively, the “Plans”) for the Building and any certificates or approvals
which may have been issued by governmental approvals with respect to the
completed shell structure for the Building; the Plans are described on Exhibit
G, attached to this Agreement and made a part hereof by this reference.

 

(b) All current title insurance policies in force with respect to the larger
tract of land acquired by Seller which includes the Land;

 

(c) Most recent property tax bills and assessments;

 

(d) Environmental reports;

 

(e) Permits, if any, pertaining to the Building;

 

(f) Warranties, if any, pertaining to the Building; and

 

(g) Engineering and soil reports.

 

6.5 Buyer’s Inspection. Buyer and its agents shall have the right, from time to
time prior to the Closing, to enter upon the Property to examine the same and
the condition thereof, and to conduct such surveys and to make all such
engineering and other inspections, tests and studies as Buyer shall determine to
be reasonably necessary, all at Buyer’s sole cost and expense; provided,
however, Buyer shall not conduct any intrusive testing of the Improvements or
any environmental investigations of the Property beyond a Phase I environmental
site assessment (i.e. no sampling or drilling) without first obtaining Seller’s
prior written consent. Buyer agrees to give Seller at least forty eight (48)
hours advance notice of such examinations or surveys and to conduct such
examinations or surveys during normal business hours. Unless Seller waives such
right in writing, a representative of Seller must be present with Buyer during
all examinations or surveys of the Property conducted by Buyer. Buyer agrees to
conduct all examinations and testing of the Property in a manner which will
minimize, to the extent reasonably practicable, damage to the Property, and
agrees to restore the Property to its condition prior to any such examinations
or surveys immediately after conducting the same. Buyer hereby

 

11



--------------------------------------------------------------------------------

indemnifies and holds Seller harmless from and against any claims for injury or
death to persons, damage to property or other losses, damages or claims,
including, in each instance, attorneys’ fees and litigation costs, to the extent
arising out of any action of any person or firm entering the Property on Buyer’s
behalf as aforesaid, which indemnity shall survive the Closing and any
termination of this Agreement without the Closing having occurred.

 

6.6 Formal Inspection Period. Notwithstanding Buyer’s right of inspection
contained in Section 6.5 above, with respect to the condition of the Property,
Buyer’s obligation to close under this Agreement is subject to and conditioned
upon Buyer’s investigation and study of and satisfaction with the Property
(including without limitation as to physical and environmental condition,
financing, financial feasibility, entitlements, permits, approvals, cost
budgets, architectural and engineering design, and approval of the Board of
Directors of Buyer). Buyer shall have until January 3, 2005 (the “Inspection
Date”), to make any such investigations and studies with respect to the Property
as Buyer deems appropriate, and to terminate this Agreement, by written notice
to Seller, to be given on or before the Inspection Date, if Buyer is not, for
any reason whatsoever or no reason at all, satisfied with the Property. If Buyer
fails timely to give notice of such termination, then Buyer’s rights under this
Section 6.6 shall be deemed to have been waived by Buyer and this Agreement
shall remain in full force and effect without any longer being subject to this
Section 6.6; provided, however, that the Inspection Date and the rights of Buyer
under this Section 6.6 may be extended by Buyer in accordance with Section 6.6.1
If Buyer does give notice of termination, the Earnest Money shall be refunded to
Buyer by Escrow Agent, and the parties shall have no further rights or
obligations hereunder, except for those which expressly survive any such
termination, and thereafter, Buyer shall promptly provide to Seller, without
charge and without warranty, copies of any reports, surveys, drawings, tests or
other written documents obtained by Buyer from third parties with respect to the
Property.

 

6.6.1 Extension of Inspection Date. Buyer shall have the right and option to
extend the Inspection Date through and including February 2, 2005, by (i) giving
written notice (“First Extension Notice”) to Seller not later than January 3,
2005, and (ii) simultaneously sending to Escrow Agent the sum of Twenty-Five
Thousand and No/100 Dollars ($25,000.00) (“First Extension Fee”). The First
Extension Fee will constitute consideration payable to Seller for the first
extension of the Inspection Date, and will be fully earned by Seller and
non-refundable to Buyer when Buyer gives the First Extension Notice (except in
the event of a default by Seller resulting in termination of this Agreement by
Buyer). If, and only if, Closing actually occurs, the First Extension Fee will,
if paid by Buyer, be applied as a credit against the Purchase Price at Closing.
Otherwise, if this Agreement terminates prior to Closing for any reason other
than a default by Seller, the First Extension Fee will, if paid by Buyer, be
disbursed by Escrow Agent to Seller. If Buyer timely gives the First Extension
Notice, Buyer shall have the further right and option to extend the Inspection
Date through and including March 4, 2005, by (i) giving written notice (“Second
Extension Notice”) to Seller not later than February 2, 2005, and (ii)
simultaneously sending to Escrow Agent the sum of Fifty Thousand and No/100
Dollars ($50,000.00) (“Second Extension Fee”). The Second Extension Fee will
constitute consideration payable to Seller for the second extension of the
Inspection Date, and will be fully earned by Seller and non-refundable to Buyer
when Buyer gives the Second Extension Notice (except in the event of a default
by Seller resulting in termination of this Agreement by Buyer).

 

12



--------------------------------------------------------------------------------

If, and only if, Closing actually occurs, the Second Extension Fee will, if paid
by Buyer, be applied as a credit against the Purchase Price at Closing.
Otherwise, if this Agreement terminates prior to Closing for any reason other
than a default by Seller, the Second Extension Fee will, if paid by Buyer, be
disbursed by Escrow Agent to Seller. The First Extension Fee and the Second
Extension Fee are sometimes referred to in this Agreement individually as an
“Extension Fee” and collectively as the “Extension Fees”.

 

6.7 Survey. Buyer shall deliver to Seller within thirty (30) calendar days after
receipt of the Title Commitment three (3) prints of a current as-built ALTA/ACSM
plat of survey of the Land (the “Survey”), which shall be certified to Seller,
Buyer and the Title Insurer. The Survey will depict the Improvements and, to the
extent locatable, all exceptions to the title to the Property identified in the
Title Commitment, and shall specify the gross square footage of each of the
Unimproved Land and the Improved Land to the nearest one-hundredth of a square
foot. The Deed to be delivered by Seller to Buyer at the Closing shall contain
the legal description of the Land created by the Parcel Map referenced in the
definition of “Land” in Section 1.1 of this Agreement.

 

6.8 Disclosure. Buyer and Seller acknowledge that Seller or Broker may be
required to disclose if the Property lies within the following natural hazard
areas or zones: (1) a special flood hazard area designated by the Federal
Emergency Management Agency (Cal. Civ. Code §1103); (2) an area of potential
flooding (Cal. Gov. Code §8589.4); (3) a very high fire hazard severity zone
(Cal. Gov. Code 51183.5); (4) a wild land area that may contain substantial
forest fire risks and hazards (Pub. Resources Code § 4136); (5) an earthquake
fault zone (Pub. Resources Code § 2621.9); or (6) a seismic hazard zone (Pub.
Resources Code § 2694). Buyer and Seller acknowledge that Buyer will employ the
services of a reputable third party who is in the business of providing such
information (which, in such capacity is herein called “Natural Hazard Expert”)
to examine the maps and other information specifically made available to the
public by government agencies for the purpose of enabling each of Seller and
Broker to fulfill its disclosure obligations, if any, with respect to the
natural hazards referred to in California Civil Code Section 1103.2 and to
report the result of its examination to Buyer and Seller in writing. The written
report prepared by the Natural Hazard Expert regarding the results of its
examination fully and completely discharges Seller and Broker from their
disclosure obligations, if any, referred to herein, and, for the purpose of this
Agreement, the provisions of Civil Code Section 1102.4 regarding the
non-liability of each of Seller and Broker for errors or omissions not within
its personal knowledge shall be deemed to apply and the Natural Hazard Expert
shall be deemed to be an expert, dealing with matters within the scope of its
expertise with respect to the examination and written report regarding the
natural hazards referred to above. The obligations of Seller and Broker are
several (and not joint and not joint and several).

 

Section 7. [INTENTIONALLY OMITTED]

 

13



--------------------------------------------------------------------------------

Section 8. Representations and Warranties.

 

As of the Contract Date, Seller hereby warrants and represents to Buyer as
follows:

 

8.1 No Litigation. Seller has not received any written notice of any actual,
pending or threatened litigation or proceeding, including, without limitation,
condemnation or other exercise of the power of eminent domain, by any
organization, person, individual or governmental agency against Seller with
respect to the Property or against the Property. Seller has no actual knowledge
of any other pending or threatened litigation, condemnation or other exercise of
the power of eminent domain which would affect the Property.

 

8.2 No Violation of Law. Seller has received no written notice from any
governmental authority alleging or asserting that the Property is not in
compliance with applicable Governmental Requirements.

 

8.3 Hazardous Materials. Except as may be revealed in any environmental reports
delivered by Seller to Buyer pursuant to Section 6.4, Seller has no actual
knowledge of the presence of Hazardous Materials on the Property which violate
applicable Governmental Requirements.

 

8.4 Authority. Seller is a duly organized and validly formed corporation under
the laws of the State of Delaware, is in good standing in the State of Delaware,
is qualified to do business in the State of California, is not subject to any
voluntary or involuntary bankruptcy or other proceeding for dissolution or
liquidation thereof, has obtained all requisite authorizations to enter into
this Agreement with Buyer and to consummate and close the purchase and sale of
the Property pursuant hereto, and that the parties executing this Agreement on
behalf of Seller are duly authorized to do so.

 

8.5 Non-Foreign Status. Seller is not a “foreign person” as that term is defined
in the Internal Revenue Code of 1986, as amended and the Regulations promulgated
pursuant thereto.

 

8.6 No Leases. There are no leases, licenses, or other rights of occupancy in
effect at the Property.

 

8.7 Service Contracts. Seller will, not later than the Closing Date, terminate
all service contracts in effect at the Property.

 

8.8 Conformance to Plans. The Building has been constructed in substantial
conformance with the Plans.

 

8.9 Other Buyers. Other than this Agreement, there is no binding agreement,
understanding, letter of intent, or other commitment or arrangement of any kind
between Seller and any other person, firm, corporation, or other entity relating
to the sale, lease, or other disposition of the Property or any portion or
component thereof.

 

Whenever a representation and warranty made by Seller in this Section 8 is
limited to Seller’s “knowledge” or “actual knowledge”, such term shall mean the
current actual knowledge of Brent Carroll, Jon Kelly and Alan Sharp, who are the
employees of Seller responsible, on behalf of Seller, for the acquisition,
development, leasing, management,

 

14



--------------------------------------------------------------------------------

operation and disposition of the Property and construction of the Improvements,
without any independent inquiry or investigation and without any personal
liability on the part of any of them, and the knowledge of no other past,
present or future employee of Seller shall be imputed to Seller for the purposes
hereof. The foregoing definition of “knowledge” or “actual knowledge” shall
apply to such terms wherever used in this Agreement with respect to statements,
warranties or actions of Seller, including, without limitation, Section 6.3.

 

It shall be a condition of Closing that the representations and warranties
contained in this Section 8 be true and correct in all material respects at
Closing. In the event that either Seller or Buyer gains actual knowledge between
the Contract Date and the Closing Date of facts or circumstances which would
cause any of said representations or warranties to be untrue or inaccurate,
whichever of Seller or Buyer acquires such knowledge shall immediately notify
the other party of such change. Seller shall then have the right, but no
obligation, to attempt to cure or remediate the change in facts or circumstances
within thirty (30) days after giving or receiving notice thereof as required
above. The Closing Date shall be automatically extended in order to allow the
running of said thirty (30) day period. In the event Seller so cures such change
within said thirty (30) day period, this Agreement shall remain in full force
and effect. If Seller is unable or unwilling to cure such change, Buyer may, as
its sole remedies, except as hereinafter provided to the contrary in this
paragraph, either (a) terminate this Agreement by written notice to Seller, in
which case the Earnest Money and any Extension Fees shall be returned to Buyer
and the parties shall have no further rights or obligations hereunder, except
for those which expressly survive such termination, or (b) waive such right to
terminate and proceed with the transaction pursuant to the remaining terms and
conditions of this Agreement; provided, however, that, if Buyer elects option
(a), above, then, to the extent the change in a representation and warranty was
intentionally or willfully caused by Seller, Buyer shall have the right, in
addition to receiving a refund of the Earnest Money and any Extension Fees, to
recover from Seller an amount of money equal to the out of pocket expenses
actually incurred by Buyer in its investigation of the Property pursuant to this
Agreement (and no damages of any kind), up to an absolute maximum of $100,000.00
(exclusive of costs and expenses, including but not limited to attorneys’,
incurred in recovering such amount); provided that any such action to recover
expenses must be commenced within one hundred eighty (180) calendar days after
the termination of this Agreement. In the event Buyer elects option (b) in the
preceding sentence or in the event Buyer elects to Close with actual or
constructive knowledge that a representation or warranty of Seller herein is
untrue or incorrect (it being expressly agreed that Buyer shall be deemed to
have knowledge that a representation or warranty is untrue or incorrect if
anything contained in the materials delivered by Seller pursuant to Section 6.4
hereof renders it so, if the information is available in the public records or
if the information should have been discovered with a reasonably diligent
investigation of the Property), the representations and warranties shall be
deemed to be automatically amended to reflect said change. Except as hereinafter
provided to the contrary, the representations and warranties contained in this
Section 8 shall survive Closing for a period of one year following the Closing
Date and shall terminate upon expiration of such one year period, except as to
claims asserted in writing by Buyer prior to that time. The representations and
warranties by Seller contained in Sections 8.2, 8.4, 8.5, 8.6, 8.7 and 8.9 will
survive Closing for whatever period may be allowed under the applicable statute
of limitations under the laws of the State of California, and will not be
subject to the one-year limitation applicable to all other representations and
warranties by Seller in this Section 8.

 

15



--------------------------------------------------------------------------------

Section 9. No Leases; No Service Contracts. Seller will not, so long as this
Agreement remains in effect, enter into any leases, licenses, occupancy
agreements or service contracts affecting the Property (other than service
contracts which can be terminated not later than the Closing Date).

 

Section 10. Reserved

 

Section 11. Closing.

 

11.1 Time and Place. Provided that all of the conditions set forth in this
Agreement are theretofore fully satisfied or performed, the Closing shall be
conducted through an escrow administered by Escrow Agent, at its offices at Two
Parkway Center, 1800 Parkway Place, Suite 700, Marietta, Georgia 30067,
commencing at 10:00 a.m., on a date selected by Buyer and reasonably acceptable
to Seller, which shall be on or before the thirtieth (30th) calendar day
following the Inspection Date (including any extension of the Inspection Date
allowed by this Agreement), unless the Closing Date is postponed pursuant to the
express terms of this Agreement or as otherwise agreed by Seller and Buyer in
writing; provided, however, that Closing may not, in any event, occur prior to
January 7, 2005. Seller and Buyer will execute and deliver to Escrow Agent such
escrow instructions, either jointly or separately, not later than the day before
the date of Closing, as may be necessary to enable Escrow Agent to administer
and complete the Closing in accordance with the provisions of this Agreement and
the Additional Instructions.

 

11.2 Closing Documents. For and in consideration of, and as a condition
precedent to Buyer’s delivery to Seller of the Purchase Price, Seller shall
obtain and deliver to Buyer, or cause to be obtained and delivered to Buyer, at
the Closing the following documents (collectively, the “Closing Documents”, all
of which shall be duly executed and witnessed, which documents Buyer agrees to
execute where required):

 

11.2.1 A Deed, in the form attached as Exhibit D hereto and by this reference
made a part hereof, conveying to Buyer all of Seller’s right, title and interest
in and to the Land and Improvements, subject to the Permitted Title Exceptions
and such other exceptions as are permitted by Section 5 hereof.

 

11.2.2 A Non-Foreign Certificate, in the form attached as Exhibit E hereto and
by this reference made a part hereof;

 

11.2.3 Such evidence as the Title Insurer shall reasonably require as to the
authority of the parties acting on behalf of Seller and Buyer to enter into this
Agreement and to discharge the obligations of Seller and Buyer pursuant hereto;

 

11.2.4 A properly-completed property transfer tax return, in form and substance
appropriate to the jurisdiction in which the Property is located;

 

11.2.5 A Closing Statement;

 

16



--------------------------------------------------------------------------------

11.2.6 An affidavit of title or other affidavit customarily required of sellers
by the Title Insurer to remove the standard exceptions from an owner’s ALTA
extended coverage title insurance policy which are capable of being removed by
such an affidavit;

 

11.2.7 A General Assignment in the form attached hereto as Exhibit F;

 

11.2.8 A current ALTA Owner’s Extended Coverage Policy of Title Insurance issued
by the Title Insurer, in the amount of the Purchase Price and showing title to
the Property vested in Buyer, subject to the Permitted Title Exceptions;
provided that Seller will not be required to provide any endorsements (other
than extended coverage) to such policy (all such endorsements being the
responsibility of Buyer).

 

11.2.9 Such further instructions, documents and information as Buyer, Seller or
Title Insurer may reasonably request as necessary to consummate the purchase and
sale contemplated by this Agreement.

 

11.3 Costs. At the Closing, Seller and Buyer shall pay their own respective
costs incurred with respect to the consummation of the purchase and sale of the
Property as contemplated herein, including, without limitation, attorneys’ fees.
Notwithstanding the foregoing, it is expressly agreed that Seller shall pay all
documentary and other transfer taxes payable in connection with recording the
Deed, the cost of drawing, notarizing and recording the Deed, the premium for a
basic ALTA owner’s extended coverage title insurance policy (without any
endorsements) covering the Property, in the amount of the Purchase Price, and
naming Buyer as the insured. Buyer shall pay the cost of the Survey and the cost
of any endorsements requested by Buyer for the owner’s title insurance policy,
the costs of any governmental filings required of Buyer, any mortgage recording
or intangibles tax and all other taxes, costs, fees or expenses relating to
Buyer’s financing of the Property. Escrow charges of Escrow Agent will be shared
evenly by Seller and Buyer.

 

Section 12. Default and Remedies.

 

12.1 Buyer’s Default. In the event of a default by Buyer under the terms of this
Agreement and continuation of such default for a period of ten (10) days after
receipt of written notice from Seller (except that only one (1) day’s notice
shall be required for a failure by Buyer to tender the tender the Purchase Price
and execute the applicable Closing Documents on the Closing Date in accordance
with Section 11.2), Escrow Agent shall disburse the Earnest Money (and, to the
extent then deposited, the Extension Fees) to Seller, and Seller shall be
entitled, as its sole and exclusive remedy hereunder, to retain the Earnest
Money (and Extension Fees to the extent deposited) as full liquidated damages
for such default of Buyer, whereupon this Agreement shall terminate and the
parties shall have no further rights or obligations hereunder, except for those
which expressly survive any such termination. It is hereby agreed that Seller’s
damages in the event of a default by Buyer hereunder are uncertain and difficult
to ascertain, and that the Earnest Money (and Extension Fees to the extent
deposited) constitutes a reasonable liquidation of such damages and is intended
not as a penalty, but as full liquidated damages. Buyer covenants

 

17



--------------------------------------------------------------------------------

not to bring any action or suit challenging the amount of liquidated damages
provided hereunder in the event of such default. Notwithstanding the foregoing,
if Buyer interferes with or makes any attempt to interfere with Seller receiving
or retaining, as the case may be, the liquidated damages provided for in this
Section 12.1, Seller shall have the right to elect to recover the greater of its
actual damages or the liquidated damages by giving written notice to Buyer and
Seller shall have all other rights and remedies against Buyer provided at law or
in equity. This provision shall expressly survive the termination of this
Agreement.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Seller’s Initials   Buyer’s Initials

 

12.2 Seller’s Default. In the event of a default by Seller under the terms of
this Agreement which is first discovered by Buyer prior to the Closing and is
not cured by Seller within ten (10) calendar days after receipt of written
notice from Buyer, or as otherwise provided hereunder (except that only one (1)
day’s notice shall be required for a failure by Seller to execute and tender the
Closing Documents on the Closing Date in accordance with Section 11.2), Buyer’s
sole and exclusive remedies hereunder shall be either to (i) terminate this
Agreement and receive a refund of the Earnest Money (and Extension Fees to the
extent deposited) from Escrow Agent (except as provided to the contrary in
Section 8) or (ii) subject to compliance by Buyer with Section 12.2.1, seek
specific performance of Seller’s obligations under this Agreement, without any
reduction in the Purchase Price. Except as provided to the contrary in Sections
8 and 12.3 of this Agreement, Buyer shall have no right to seek or recover any
damages from Seller in the event of a default by Seller under the terms of this
Agreement.

 

12.2.1 SPECIFIC PERFORMANCE. BUYER SHALL ONLY BE ENTITLED TO THE REMEDY OF
SPECIFIC PERFORMANCE IN STRICT ACCORDANCE WITH THE FOLLOWING PROVISIONS: BUYER
SHALL ONLY BE ENTITLED TO THE REMEDY OF SPECIFIC PERFORMANCE IF BUYER IS READY,
WILLING AND ABLE TO PERFORM BUYER’S OBLIGATIONS UNDER THIS AGREEMENT WITHOUT ANY
VARIANCE OR MODIFICATION (EXCEPT VARIANCES AND MODIFICATIONS, IF ANY, WHICH MAY
BE SET FORTH IN WRITING AND EXECUTED AND DELIVERED BY BOTH SELLER AND BUYER),
INCLUDING THAT BUYER SHALL HAVE DEPOSITED INTO ESCROW THE PURCHASE PRICE AND ANY
OTHER AMOUNTS REQUIRED OF BUYER TO CLOSE ESCROW HEREUNDER. BUYER AND SELLER
HEREBY EVIDENCE THEIR SPECIFIC CONSENT TO THE TERMS OF THESE WAIVERS BY PLACING
THEIR INITIALS IN THE PLACE PROVIDED HEREINAFTER.

 

18



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Seller’s Initials

    

--------------------------------------------------------------------------------

Buyer’s Initials

 

12.3 Seller’s Misrepresentation or Breach of Warranty. In the event of a
misrepresentation or breach of warranty by Seller under Section 8 of this
Agreement which is first discovered by Buyer after the Closing Date but within
one year after Closing (with the exception of the representations and warranties
by Seller contained in Sections 8.2, 8.4, 8.5, 8.6, 8.7 and 8.9, which will
survive Closing for whatever period may be allowed under the applicable statute
of limitations under the laws of the State of California, and will not be
subject to the one-year limitation applicable to the other representations and
warranties by Seller in Section 8), Buyer shall notify Seller, in writing, of
the specifics of such default. Seller shall have sixty (60) days after receipt
of Buyer’s notice in which to cure said default (or such longer time if such
default cannot be reasonably cured within said sixty (60) day period, but in no
event later than one hundred eighty (180) days). If Seller is unable to cure
said default within said cure period, Buyer’s sole recourse against Seller shall
be to file an action or proceeding against Seller for the actual damages (to the
exclusion of any consequential or punitive damages) suffered by Buyer as a
direct result of such default, up to an absolute maximum of $500,000.00. No
action or proceeding thereon of any kind whatsoever shall be valid or
enforceable, at law or in equity, if not asserted in writing by Buyer against
Seller within the requisite time period specified in this Agreement. The total
liability of Seller for breach of warranty or representation discovered after
the Closing Date will never exceed, in the aggregate, $500,000.00.

 

Section 13. Condemnation or Destruction.

 

13.1 Condemnation. If, prior to the Closing, all or any material part of the
Property is subject to a bona fide threat of condemnation by a body having the
power of eminent domain, or is taken by eminent domain or condemnation, or sale
in lieu thereof, then Buyer, by written notice to Seller, to be received within
thirty (30) calendar days of Buyer’s receiving Seller’s notice of such threat,
condemnation or taking (with the Closing Date being extended automatically to
allow such time period to run fully), may elect to terminate this Agreement. For
the purposes of this Section 13.1, a “material” part of the Property will have
been taken by condemnation or be under threat of condemnation if the loss of
such part of the Property would have a material and adverse impact on access to
the Property or operation of the Property as contemplated by Buyer.

 

13.2 Damage or Destruction. If, prior to the Closing, all or any material part
of the Property is damaged or destroyed by fire or other casualty, Seller agrees
to give Buyer immediate written notice of such occurrence and the nature and
extent of such damage and destruction, and Buyer, by written notice to Seller,
to be received within thirty (30) calendar days of Buyer’s receipt of Seller’s
notice of such damage or destruction (with the Closing Date being extended
automatically to allow such time period to run fully), may elect to terminate
this Agreement. For the purposes of this Section 13.2, a “material” part of the
Property will have been damage or destroyed if the cost to repair such damage
will exceed $1,000,000.00.

 

13.3 Termination. If this Agreement is terminated as a result of the provisions
of either Section 13.1 or Section 13.2 hereof, Buyer shall be entitled to
receive a refund of the Earnest Money and any Extension Fees from Escrow Agent,
whereupon the parties shall have no further rights or obligations hereunder,
except for those which expressly survive any such termination.

 

19



--------------------------------------------------------------------------------

13.4 Awards and Proceeds. If Buyer does not elect (or is not entitled) to
terminate this Agreement following any notice of a threat of taking or taking by
condemnation or notice of damage or destruction to the Property, as provided
above, this Agreement shall remain in full force and effect and the conveyance
of the Property contemplated herein, less any interest taken by eminent domain
or condemnation, or sale in lieu thereof, shall be effected with no further
adjustments. At the Closing, Seller shall assign, transfer and set over to Buyer
all of Seller’s right, title and interest in and to any awards, payments or
insurance proceeds for the actual value of the property lost or destroyed, up to
but not in excess of the Purchase Price, that have been or may thereafter be
made for any such taking, sale in lieu thereof or damage or destruction, to the
extent such awards, payments or proceeds shall not have theretofore been used
for restoration of the Property pursuant to a plan of restoration approved in
advance in writing by Buyer.

 

Section 14. Assignment.

 

14.1 Assignment by Buyer. Except as herein expressly provided, Buyer shall not,
without the prior written consent of Seller, which Seller may withhold in its
sole and absolute discretion, assign any of Buyer’s rights hereunder or any part
thereof to any person, firm, partnership, corporation or other entity, other
than a parent, affiliate or subsidiary, or an affiliate or subsidiary of a
parent, of Buyer; provided that no such assignment will relieve Buyer of its
obligations under any indemnity given by Buyer to Seller under the terms of this
Agreement. If any assignment requiring Seller’s consent is made with the consent
of Seller, or if any assignment not requiring Seller’s consent is made, then the
sale contemplated by this Agreement shall be consummated in the name of, and by
and through the authorized officials of, any such assignee, but Buyer shall not
be relived of its obligations under this Agreement.

 

14.2 Assignment by Seller. From and after the Contract Date, Seller shall not,
without the prior written consent of Buyer, which consent Buyer may withhold in
its sole and absolute discretion, assign, transfer, convey, hypothecate or
otherwise dispose of all or any part of its right, title or interest in or to
the Property.

 

Section 15. Buyer’s Representation and Warranty.

 

15.1 Due Formation and Authority. Buyer does hereby represent and warrant to
Seller as of the Contract Date and the Closing Date that it is a validly formed
corporation and in good standing under the laws of the State of California; that
it is not subject to any involuntary proceeding for the dissolution or
liquidation thereof; that it has all requisite authorizations to enter into this
Agreement with Seller and to consummate the transactions contemplated hereby;
and that the parties executing this Agreement on behalf of Buyer are duly
authorized to so do.

 

Section 16. Broker and Broker’s Commission.

 

16.1 If Closing actually occurs, Seller shall pay to Broker a commission in
accordance with a separate agreement between Seller and Broker. Broker shall
only be entitled to such commission if and when the transaction contemplated
herein actually closes. Buyer shall have no responsibility for payment of such
commission.

 

20



--------------------------------------------------------------------------------

16.2 Buyer and Seller each warrant and represent to the other that, with the
exception of the Broker, such party has not employed or otherwise engaged a real
estate broker or agent in connection with the transaction contemplated hereby.
Each party agrees to indemnify and hold the other harmless from any loss or cost
suffered or incurred by it as a result of the other’s representation herein
being untrue. This Section 16 shall expressly survive the Closing hereunder and
any termination of this Agreement.

 

Section 17. Notices.

 

Wherever any notice or other communication is required or permitted hereunder,
such notice or other communication shall be in writing and shall be delivered by
hand, by nationally-recognized overnight express delivery service, by U. S.
registered or certified mail, return receipt requested, postage prepaid, or by
facsimile transmission providing electronic confirmation of receipt (provided
that a copy of any notice sent by facsimile must also be sent the same day by
another permissible method for giving notice) to the addresses set out below or
at such other addresses as are specified by written notice delivered in
accordance herewith:

 

SELLER:

          INDUSTRIAL DEVELOPMENTS      INTERNATIONAL, INC.      3424 Peachtree
Road      Suite 1500      Atlanta, Georgia 30326      Telephone: (404) 479-4000
     Facsimile: (404) 479-4115      Attn: Mr. Timothy J. Gunter

With a copy to:

          Alston & Bird LLP      One Atlantic Center      1201 West Peachtree
Street      Atlanta, Georgia 30309-3424      Telephone: (404) 881-7367     
Facsimile: (404) 881-7777      Attn: Michael R. Davis

 

21



--------------------------------------------------------------------------------

BUYER:

        COST PLUS, INC.     200 Fourth Street     Oakland, California 94607    
Telephone: (510) 808-9007     Facsimile: (510) 763-6139     Attn: Judy Soares

With a copy to:

        Cooper, White & Cooper LLP     201 California Street, 17th Floor     San
Francisco, California 94111     Telephone: (415) 433-1900     Facsimile: (415)
433-5530     Attn: Beau Simon, Esquire

 

Any notice or other communication mailed as hereinabove provided shall be deemed
effectively given (i) on the date of delivery, if delivered by hand, (ii) on the
date placed in the possession of a nationally recognized overnight express
delivery service, if sent by courier service; (iii) on the date deposited in the
mail, if sent by certified or registered mail; or (iv) on the date of
transmission, if sent by facsimile; provided that any time period specified in
this Agreement for a response to any notice shall not commence until the date of
receipt. Refusal to accept delivery or inability to make delivery because of an
invalid address or a change of address as to which no prior notice was given
shall conclusively constitute receipt of the notice given.

 

Section 18. Miscellaneous.

 

18.1 Governing Law; Headings; Rules of Construction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
in which the Land is located, without reference to the conflicts of laws or
choice of law provisions thereof. The titles of sections and subsections herein
have been inserted as a matter of convenience of reference only and shall not
control or affect the meaning or construction of any of the terms or provisions
herein. All references herein to the singular shall include the plural, and vice
versa. The parties agree that this Agreement is the result of negotiation by the
parties, each of whom was represented by counsel, and thus, this Agreement shall
not be construed against the maker thereof.

 

18.2 No Waiver. Neither the failure of either party to exercise any power given
such party hereunder or to insist upon strict compliance by the other party with
its obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof.

 

18.3 Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the Property and the subject matter hereof, and
no representations, inducements, promises or agreements, oral or otherwise,
between the parties not embodied herein or incorporated herein by reference
shall be of any force or effect.

 

22



--------------------------------------------------------------------------------

18.4 Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns (subject to
Section 14 above).

 

18.5 Amendments. No amendment to this Agreement shall be binding on any of the
parties hereto unless such amendment is in writing and is executed by the party
against whom enforcement of such amendment is sought.

 

18.6 Possession. Possession of the Property shall be granted by Seller to Buyer
no later than the Closing Date, subject to the Permitted Title Exceptions and
other title matters allowed under Section 5 hereof, with all of Seller’s
fixtures, equipment and possessions removed and all of the improvements,
fixtures and equipment appurtenant to the Building in the same condition as on
the Inspection Date, subject to normal wear and tear and damage by casualty or
condemnation, which is governed by Section 13.

 

18.7 Date For Performance. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regularly scheduled business day.

 

18.8 Recording. Seller and Buyer agree that they will not record this Agreement
and that they will not record a short form of this Agreement.

 

18.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which, when taken
together, shall constitute but one and the same instrument.

 

18.10 Time of the Essence. Time shall be of the essence of this Agreement and
each and every term and condition hereof.

 

18.11 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations, and is intended, and shall for all purposes be deemed to
be, a single, integrated document setting forth all of the agreements and
understandings of the parties hereto with respect to the subject matter hereof,
and superseding all prior negotiations, understandings and agreements of such
parties. If any term or provision of this Agreement or the application thereof
to any person or circumstance shall for any reason and to any extent be held to
be invalid or unenforceable, then such term or provision shall be ignored, and
to the maximum extent possible, this Agreement shall continue in full force and
effect, but without giving effect to such term or provision.

 

18.12 Confidentiality. Each of Seller and Buyer shall keep the terms of this
Agreement strictly confidential and shall not disclose or permit its employees
or agents to

 

23



--------------------------------------------------------------------------------

disclose the terms of this Agreement, except for reasonably necessary
disclosures to its attorneys, accountants, officers, directors, key employees,
members and lenders. Buyer agrees to keep confidential any of the documents,
material or information regarding the Property supplied to Buyer by Seller or by
any third party at Seller’s request, including, without limitation any
environmental site assessment reports furnished to Buyer except to Buyer’s
consultants, officers, directors, key employees, prospective lenders, investors,
financial advisors, attorneys and any permitted assignees of this Agreement on a
“need to know” basis, unless Buyer is compelled to disclose such documents,
material or information by law or by subpoena. Buyer agrees to indemnify and
hold harmless the Seller Related Parties from and against any and all losses,
damages, claims and liabilities of any kind (including, without limitation,
reasonable attorneys’ fees) arising out of Buyer’s breach of this Section 18.12;
provided, however, that Buyer shall not be liable in damages under the foregoing
indemnity unless the breach of this Section 18.12 by Buyer is the result of
intentional or grossly negligent conduct. In the event that the Closing does not
occur in accordance with the terms of this Agreement, Buyer shall return to
Seller all of the documents, material or information regarding the Property
supplied to Buyer by Seller or at the request of Seller. The provisions of this
Section 18.12 shall survive the termination of this Agreement but shall no
longer be applicable following Closing in accordance with the terms of this
Agreement. Notwithstanding the foregoing, the provisions of this Section 18.12
shall not apply to any information which is within the public domain.

 

18.13 As used herein, the “Seller Related Parties” shall mean Seller and its
officers, directors, trustees, shareholders, partners, members, participants,
affiliates, subsidiaries, employees, representatives, agents, contractors,
heirs, legal representatives, successors and assigns.

 

18.14 No Offer Until Executed. The submission of this Agreement to Buyer for
examination or consideration does not constitute an offer to sell the Property
and this Agreement shall become effective, if at all, only upon the full
execution and delivery thereof by Buyer and Seller.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and sealed by its duly authorized signatory, effective as of the day
and year first above written.

 

SELLER:

 

Date: December 3, 2004

 

INDUSTRIAL DEVELOPMENTS

INTERNATIONAL, INC., a Delaware corporation

   

By:

 

/s/ Timothy J. Gunter

--------------------------------------------------------------------------------

   

Name:

 

Timothy J. Gunter

   

Title:

 

Secretary

   

By:

 

/s/ Greg J. Ryan

--------------------------------------------------------------------------------

   

Name:

 

Greg J. Ryan

   

Title:

 

Assistant Secretary

    BUYER:    

COST PLUS, INC., a California corporation

   

By:

 

/s/ John J. Luttrell

--------------------------------------------------------------------------------

   

Name:

 

John J. Luttrell

--------------------------------------------------------------------------------

   

Title:

 

CFO

--------------------------------------------------------------------------------

   

Attest:

 

/s/ Jane Baughman

--------------------------------------------------------------------------------

   

Name:

 

Jane Baughman

--------------------------------------------------------------------------------

   

Title:

 

VP, Treasurer

--------------------------------------------------------------------------------

 

25